    Case 1:20-cv-00180-JRH-BKE Document 14 Filed 12/14/20 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                           AUGUSTA DIVISION




THE TWELFTH CONGRESSIONAL           *
DISTRICT REPUBLICAN COMMITTEE;      *
BRIAN W. TUCKER, an individual      *
voter and resident of Richmond       -k
County; CATHY A. LATHAM, a          *
2020 candidate for                  *
Presidential Elector; and           *
EDWARD T. METZ, a 2020              *
candidate for Presidential          *
Elector,                            *              CV 120-180
                                    *


     Plaintiffs,                    *
                                    *


           V.                       *

                                     Vf


BRADFORD J. RAFFENSPERGER, in       *
his official capacity as            *
Secretary of State of Georgia;      *
REBECCA N. SULLIVAN, DAVID J.        *
WORLEY, MATTHEW MASHBURN, and        *
ANH LEE, in their official           *
capacities as Members of the         *
Georgia State Election Board;        *
and TIM MCFALLS, MARCIA BROWN,       *
SHERRY T. BARNES, TERENCE            *
DICKS, and BOB FINNEGAN, in          *
their official capacities as         *
Members of the Richmond County       ★
Board of Elections,                  *
                                     *


     Defendants.                     *




                               ORDER




     Presently before the Court is the Democratic Party of Georgia

(^^DPG") and DSCC s motion to intervene.      (Doc. 10.)   The motion is

hereby GRANTED.
    Case 1:20-cv-00180-JRH-BKE Document 14 Filed 12/14/20 Page 2 of 2



     The    Clerk   is   DIRECTED   to   add   DPG   and    DSCC   ("Intervenor-

Defendants") as parties to this case and docket their proposed

answer (Doc. 10-1). Intervenor-Defendants note that Anh Le's name

is misspelled in Plaintiffs' complaint. (Doc. 10, at 2 n.l.) The

Clerk is DIRECTED to correct the party's name to "Anh Le" in the

docket.


        Having been added as Intervenor-Defendants to this case, in

the exercise of the Court's discretion and pursuant to Local Rule

7.7, S.D. Ga., the Court waives normal response requirements and

ORDERS    Intervenor-Defendants     to file      a   response to     Plaintiffs'

"Emergency Motion for Temporary Restraining Order and Preliminary

Injunction" (Doc. 2) by 7:00 P.M., TUESDAY, DECEMBER 15, 2020.

     ORDER ENTERED at Augusta, Georgia, this 14'^ay of December,
2020.




                                                       f,   CHIEF JUDGE
                                    UNITECJ STATES DISTRICT COURT
                                           :RN   DISTRICT     OF GEORGIA
